PER CURIAM.
Ms. Lorraine Jupiter appeals the decision of the Merit Systems Protection Board (MSPB) affhming the Office of Personnel Management’s (OPM’s) denial of her application for medical disability retirement benefits. Jupiter v. Office of Personnel Mgmt., No. DA-831E-01-03321-2 (M.S.P.B. Feb. 28, 2002). Because this court lacks jurisdiction to hear Ms. Jupiter’s appeal, this appeal is dismissed.
BACKGROUND
Ms. Jupiter timely appealed the OPM decision denying her application for disability retirement benefits to the MSPB. The MSPB administrative judge conducted an extensive review of the OPM decision as reflected in the comprehensive February 28, 2002 decision. The administrative judge determined that Ms. Jupiter established neither that she met the necessary criteria for disability retirement nor that she was not qualified for reassignment. Ms. Jupiter now appeals the MSPB administrative judge’s findings.
DISCUSSION
Under 5 U.S.C. § 8347(c), this court is limited to review of OPM disability benefit decisions in which there has been “a substantial departure from important procedural rights, a misconstruction of the governing legislation, or some like error going to the heart of the administrative determination.” Lindahl v. Office of Personnel Mgmt., 470 U.S. 768, 791, 105 S.Ct. 1620, 84 L.Ed.2d 674 (1985). In this appeal, Ms. Jupiter only challenges the factual findings of the MSPB, as discussed above. Where, as here, the appellant’s challenge is not within the Lindahl scope of review, this court lacks jurisdiction. Accordingly, Ms. Jupiter’s appeal is dismissed.